                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ROYAL AMOS,                                          )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )       No. 2:19-cv-00224-JPH-MJD
                                                     )
DICK BROWN,                                          )
                                                     )
                              Respondent.            )


                     ENTRY GRANTING MOTION TO DISMISS AND
                      DIRECTING ENTRY OF FINAL JUDGMENT

       Royal Amos’s petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case WVD 18-11-0035. The sanctions against Mr. Amos included a temporary loss of

certain privileges, three months’ confinement in disciplinary restrictive housing, the deprivation

of 90 days’ earned credit time, and a demotion in credit-earning class. Dkt. 7-3. The suspended

penalties of credit-time deprivation and credit-class demotion have not been enforced, see dkt. 10-

9 at 14, and the time for doing so has passed.

       Pursuant to Indiana Department of Correction (IDOC) policy, a suspended sanction may

not be enforced more than six months after the disciplinary action where the sanction was imposed.

See dkt. 7-7 at 37. Mr. Amos was sanctioned at a disciplinary hearing on November 14, 2018. See

dkt. 7-3. Because IDOC did not enforce the sanctions within six months of the hearing, it is now

foreclosed from enforcing them. Respondent moves to dismiss the petition on the basis that Mr.

Amos has not and will not suffer a deprivation of the type that can be redressed in a Section 2254

action. Dkt. [7].




                                                 1
       “[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

demonstrate that he ‘is in custody in violation of the Constitution or laws or treaties of the United

States.’” Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). To

be considered “in custody” for purposes of a challenge to a prison disciplinary conviction, the

petitioner must have been deprived of good-time credits, Cochran v. Buss, 381 F.3d 637, 639 (7th

Cir. 2004) (per curiam), or of credit-earning class, Montgomery v. Anderson, 262 F.3d 641, 644-

45 (7th Cir. 2001).

       A case becomes moot, and the federal courts lose subject matter jurisdiction, when a

justiciable controversy ceases to exist between the parties. See Church of Scientology of Cal. v.

United States, 506 U.S. 9, 12 (1992) (“if an event occurs while a case is pending . . . that makes it

impossible for the court to grant ‘any effectual relief whatever’ to a prevailing party, the [case]

must be dismissed.”) (quoting Mills v. Green, 159 U.S. 651, 653 (1895)); Honig v. Doe, 484 U.S.

305, 317 (1988) (grounding mootness doctrine in the Constitution’s Article III requirement that

courts adjudicate only “actual, ongoing cases or controversies”). “A case is moot when issues

presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Erie

v. Pap’s A.M., 529 U.S. 277, 287 (2000) (internal citations omitted).

       This action is now moot because WVD 18-11-0035 has not affected—and cannot affect

moving forward—the fact or duration of Mr. Amos’s custody. The IDOC may no longer apply the

suspended sanctions that resulted from this case.

        A moot case must be dismissed for lack of jurisdiction. Bd. of Educ. of Downers Grove

Grade School Dist. No. 58 v. Steven L., 89 F.3d 464, 467 (7th Cir. 1996), cert. denied, 117 S. Ct.

1556 (1997). When it is determined that a court lacks jurisdiction, its only course of action is to

announce that fact and dismiss the case. Steel Co. v. Citizens for a Better Environment, 523 U.S.



                                                  2
83, 94 (1998) (“‘Jurisdiction is power to declare the law, and when it ceases to exist, the only

function remaining to the court is that of announcing the fact and dismissing the cause.’”) (quoting

Ex parte McCardle, 7 Wall, 506, 514, 19 L. Ed. 264 (1868)).

       Therefore, the respondent’s motion to dismiss, dkt. [7], is GRANTED, and Mr. Amos’s

petition is dismissed for lack of jurisdiction. Mr. Amos’s motion for discovery, dkt. [9], is

DENIED as moot.

       Judgment consistent with this Entry shall now issue.

SO ORDERED.

Date: 2/5/2020




Distribution:

ROYAL AMOS
953731
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

David Corey
INDIANA ATTORNEY GENERAL
david.corey@atg.in.gov




                                                 3
